 LOCAL 49, A/W INT'L UNION OF OPERATING ENGINEERS 399All sales persons (including furniture assemblers), stock selectors,°markers, packers, cashier-wrappers,will-callemployees, hostess-receptionists, telephonemail-order employees, office clerical em-ployees,' P.B.X operators, elevator operators, and janitors,' employedby the Employer at its Oakland, California, retail furniture store,excluding upholstery and seamstresses foremen and forewomen, up-holstery, drapery, and window shade cutters and estimators, customupholsterers, drapery, window shade, and Venetian blind installers,lambrequin makers, both male and female, slipcover cutter-fitter andseamstresses combination, female, upholstery drapers and windowshade seamstresses, furniture handlers, shipping and receiving clerksand working foremen, shipping and receiving clerks and workingforemen in furniture warehouses; employees of cabinet shop, finishshop, and appliance shop, delivery and dispatch employees platformmen and plant clericals who work in the warehouse-service buildings,interior decorators,' stationary engineer and maintenance employees,attendants and/or watchmen-guards, and all supervisors as defined inthe Act.[Text of Direction of Election omitted from publication.]e The parties stipulated to the exclusionof one selector because he is not an employeeof the Employer.This selector works in the carpet shop,which the Employer has leasedout, in the warehouse-service building.We shall exclude this selector.7Only those office clericals that are on the Oakland store payroll are included.8We shall exclude those janitors who are also guards within the meaning of the Act.9 The parties agreed to exclude interior decorators as technical employees.Local Union No. 49, affiliated with International Union of Oper-atingEngineers,AFL-CIOandAssociated General Con-tractors of Minnesota,Inc.CaseNo. 18-CB-134.October 21,1960DECISION AND ORDEROn May 31, 1960, Trial Examiner Sidney Lindner issued his Inter-mediate Report in the above-entitled proceeding, finding that the Re-spondent had engaged in andwas engagingin certain unfair laborpractices and recommending thatit cease anddesist therefrom andtake certain affirmative action,as setforth in the copy of the Inter-mediateReport attached hereto.Thereafter, the Respondent filedexceptionsto the Intermediate Report and a supporting brief.Pursuant to the provisions of Section 3 (b) of the Act, the Board hasdelegated its powers in connection with thiscaseto a three-memberpanel [Chairman Leedom and Members Rodgers and Jenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.The129 NLRB No. 48. 400DECISIONSOP NATIONALLABOR RELATIONS BOARDrulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record in thecase, and hereby adopts the Trial Examiner's findings, conclusions,and recommendations, with the following modifications.We agree with the Trial Examiner that the Respondent Unionviolated Section 8(b) (2) and 8 (b) (1) (A) of the Act. In so finding,we deem it unnecessary to rely upon the episode occurring on Novem-ber 18, 1959, involving the surrounding of Krumviede's machine by agroup of men, some of Whom were wearing Local 49 buttons, or toconsider whether the Respondent Union's conduct as set forth belowamounted to an attempt to cause any employer other than Park todiscriminate against Krumviede. In our view, the statements madeby Gough, the Respondent Union's president, to Carlson, president ofPark, and to Norby, supervisor of Park, supply, in and of themselves,sufficientWarrant for sustaining the complaint.This is so becausesuch statements, set forth below, when interpreted in the context ofthe record as a whole, satisfy us that the Respondent Union threat-ened Park with the use of economic pressures if Park did not dis-charge Krumviede and place a member of Local 49 in Krumviede'splace and that Krumviede's leaving the jobsite was a direct result ofsuch threats.As set forth in more detail in the Intermediate Report, the recordshows that on November 11, 1959, Respondent Union's president,Gough, stated to Walter E. Carlson, president of Park, that "unlessthat man [Krumviede] is moved we won't be responsible for whathappens out there."On the same day, Gough stated to Jim Norby,one of Park's supervisors, that Krumviede was not going to work onthe rig.And, on November 12,1959, Gough, in response to suggestionsby Walter E. Carlson for solution of the problem told Carlson that itis "better to shut down [the] job and let that man go." Finally, onNovember 16, 1960, in a phone conversation with Carlson, Gough said :"I thought I gave you 3 days to get rid of that man," and despiteCarlson's protestations that compliance with this request would beviolative of the law, Gough replied that he wasn't interested in thator "the heck with that noise."As the foregoing conduct of the Respondent Union's presidentclearly implied that the Union was prepared to resort to economicretaliation if the demand for Krumviede's removal were not compliedwith, we hold, accordingly, that the Respondent Union caused, or at-tempted to cause, Park Construction Company 1 to discriminate'We neither adopt nor ,passupon the Trial Examiner's apparentfindingthat theRespondent Union'seconomicpressureswere applied not only against Park but alsoagainst SchumacherNor do we adopt or pass upon his gratuitous statement that themere requestingofanemployer to engage in conduct violativeofSection 8(a) (3) of theAct amounts to no more than an attempt to persuade and hence is not violative ofSection 8(b) (2).OfAmerican Bakery and ConfectionaryWorkers International Union,AFL-CIO, Local No. 173 (Continental Baking Company,Inc.)128 NLRB 937. LOCAL 49, A/W INT'L UNION OF OPERATING ENGINEERS 401againstKrumviede because he was not a member of Local 49, therebyviolating Sections 8 (b) (2) and 8 (b) (1) (A) of the Act 2ORDERUpon theentirerecord in this case, and pursuant to Section 10 (c)of the National Labor Relations Act, the National Labor RelationsBoard hereby orders that the Respondent, Local Union No. 49, affili-ated with International Union of OperatingEngineers,AFL-CIO itsofficers, representatives,agents, successors, and assigns, shall :1.Cease and desist from:(a)Causing or attempting to cause the Park Construction Com-pany to discriminate against any employee in violation of Section8(a) (3) of the Act.(b) In any like or relatedmanner restrainingor coercing employeesof Park Construction Company in the exercise of rights guaranteedin Section 7 of the Act, except to the extent that such right may beaffected by an agreement requiring membership in a labor organiza-tion as a condition of employment, in accordance with Section 8(a) (3)of the Act, as modified by the Labor-Management Reporting andDisclosure Act of 1959.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Make Berton Krumviede whole for the loss of pay suffered byreason of the discrimination against him in the manner set forth inthe section of the Intermediate Report entitled "The Remedy."(b)Notify Berton Krumviede, and Park Construction Companyin writing that it has no objeciton to the hiring of employees by thesaid Company without regard to membership or nonmembership inLocal Union No. 49, affiliated with International Union of OperatingEngineers, AFL-CIO.(c)Post at itsbusinessoffice and meeting hall, and at all otherplaces where notices to members of the Respondent Union are cus-tomarily posted, copies of the notice attached hereto marked "Ap-pendix." 3Copies of said notice, to be furnished by the RegionalDirector of the Eighteenth Region, shall, after being duly signed bythe representative of the Respondent Union, be posted immediatelyupon receipt thereof and maintained by it for 60 consecutive daysthereafter in conspicuous places, including all places where noticesto members are customarily posted.Reasonable steps shall be takenby the Respondent Union to insure that said notices are not altered,defaced, or covered by any othermaterial.3Looni 610,United Brotherhood of Carpenters, etc. (Cameron Store Fixtures),122NLRB 4763In the eventthat thisOrder is enforced by a decree of a UnitedStates Court ofAppeals, there shall besubstitutedfor the words "Pursuantto a Decision and Order" thewords "Pursuantto a Decree of the United States Court of Appeals,Enforcing an Order "586439-61-vol. 129-27 402DECISIONS OF NATIONAL LABOR RELATIONS BOARD(d)Deliver to the Regional Director for the Eighteenth Regionsigned copies of said notice in sufficient number to post at all construc-tion sites of the Park Construction Company, the Company beingwilling.(e)Notify the Regional Director for the Eighteenth Region inwriting within 10 days from the date of this Order what steps theyhave taken to comply herewith.APPENDIXNOTICE TO ALL MEMBERS OF LOCAL UNION No. 49, AFFILIATED WITHINTERNATIONAL UNION OF OPERATING ENGINEERS, AFL-CIOPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby give notice that :WE WILL NOT cause or attempt to cause the Park ConstructionCompany to discriminate against any employees in violation ofSection 8(a) (3) of the National Labor Relations Act, as amended.WE WILL NOT, in any like or related manner, restrain or coerceemployees of Park Construction Company in the exercise of theirright to self-organization, to form, join, or assist labor organiza-tions, to bargain collectively through representatives of theirown choosing, to engage in concerted activities for the purposeof collective bargaining or other mutual aid or protection, and torefrain from any or all such activities, except to the extent thatsuch right may be affected by an agreement requiring membershipin a labor organization as a condition of employment, as author-ized in Section 8(a) (3) of the Act, as modified by the Labor-Management Reporting and Disclosure Act of 1959.WEWILLmake whole Berton Krumviede for anylossof pay hemay have suffered by reason of discrimination against him.LOCAL UNIONNo. 49,AFFILIATEDWITHINTERNATIONAL UNION OF OPERATINGENGINEERS,AFL-CIO,Labor Organization.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any othermaterial.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEThis proceeding,with all parties represented,was heard before the duly designatedTrial Examiner in Minneapolis,Minnesota,on March 14, 1960, on complaint ofthe General Counsel as amended at the hearing, and on the answer thereto of Local LOCAL 49, A/W INT'L UNION OF OPERATING ENGINEERS 403Union No. 49, affiliated with International Union of Operating Engineers, AFL-010, herein called Respondent Union.The issue litigated was whether RespondentUnion by its officer and agent, L. J. Gough, attempted to cause Park ConstructionCompany and M. J. Schumacher to discriminate in regard to the hire and tenureof employment of employee Berton Krumviede, in violation of Section 8(a)(3) ofthe National Labor Relations Act, as amended 61 Stat. 136, 73 Stat. 519, hereincalled the Act, and did thereby engage in unfair labor practices within the meaningof Section 8(b)(1)(A) and (2) of the Act. The motion to dismiss, upon whichruling was reserved at the conclusion of the hearing, is disposed of by the followingfindings, conclusions, and recommendations.Upon the entire record, and my observation of the witnesses and upon consider-ation of the legal memoranda submitted by counsel for the General Counsel andfor the Charging Party, I hereby make the following:FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERS INVOLVEDPark Construction Company, a Minnesota corporation with its principal place ofbusiness at Fridley, Minnesota, is engaged in the construction of highways.During1959 Park in a joint venture with Arrowhead Engineers & Contractors, Inc., wasawarded a contract by the State of Minnesota, Department of Highways, in anamount in excess of $2,000,000 to provide materials and perform the necessarywork and labor for the construction of an interstate highway located in Minnesota.Ninety percent of the total, dollar volume under the aforementioned contract isallocated from Federal funds.Sixty percent of said contract was to be per-formed by Park.M. J. Schumacher, an individual proprietorship, whose principal place of businessisEau Claire, Wisconsin, is engaged in the excavating business and the leasing ofcranes and draglines to heavy construction contractors.During the past 12 months,Schumacher's income was $70,000 of which 60 to 70 percent was derived from therental of equipment to contractors outside the State of Wisconsin. Schumacher'sremaining business comes from contractors situated in the State of Wisconsin whowere engaged in highway construction work.During this same period Schumacherpurchased four cranes at a cost of between $120,000 and $130,000.One crane, ata cost of approximately $47,000, was purchased in Minnesota, the others, whilepurchased in Wisconsin, were manufactured in Minnesota and shipped to Wisconsinfor sale.I find in accordance with the standards set forth by the Board inSiemonsMailing Service,122 NLRB 81, that Park Construction Company and M. J. Schu-macher individually and collectively are engaged in commerce within the meaningof the Act.II. THE LABOR ORGANIZATION INVOLVEDLocal Union No. 49, affiliated with international Union of Operating Engineers,AFL-CIO, pis a labor organization within the meaning of Section 2(5) of the Act.III.THEUNFAIR LABOR PRACTICESA. Setting and issuesIn the course of performing its part of a contract with the State of Minnesota,Department of Highways, for the construction of a highway in New Brighton,Minnesota, Park Construction Company, in November 1959, entered into a writtenagreement with M. J. Schumacher, by the terms of which the latter agreed to furnishPark a 21/2-cubic-yard American Dragline with fuel and supplies including mats ifrequired, and fully operated for a stipulated sum per hour.Schumacher's equipment together with crane operator Berton Krumviede, arrivedat the jobsite on the afternoon of November 10, 1959, to prepare for and beginperformance of its contract.Krumviede was a member in good standing of Local 139, International Unionof Operating Enginers, with headquarters in Eau Claire, Wisconsin.Prior to hisarrival on the Park jobsite, Krumviede did not do anything to transfer his member-ship into the Respondent Union.While employed on the Park job, Krumviede wasto continue to receive his pay from Schumacher, but he was to receive orders onthe construction work from Park's superintendent of construction, Jim Norby.The latter, in addition to directing and controlling Krumviede's work, could removehim from further work on the Park job and have him report back to Schumacherif he was dissatisfied with his performance. 404DECISIONS OF NATIONAL LABOR RELATIONS BOARDOut of this situation arose the chief issue of the complaint: whether L. J. (Pat)Gough,president of Respondent Union, caused or attempted to cause Park and/orSchumacher in violation of Section 8(a)(3) of the Act to discriminate and lay offKrumviede because he was not a member of Respondent Union.B. The factsOn November 11, Krumviede was on the Park jobsiteputtingthe boom on the'crane, assisted by an oiler, a member of Respondent Union, when Gough approachedthem and asked Krumviede if he was Schumacher.Krumviede replied that he wasSchumacher's crane operator.Gough told Krumviede several times that he wasnot going to operate the crane.Walter Carlson, president of Park, testified that Gough called him on the tele-phone on November 11 and inquired "what we were trying to get by with in allow-ing aWisconsin operator on that American Dragline."Gough also told Carlson"that unless thatman ismoved we won't be responsible for what happens outthere."When Carlson asked if that was a threat, Gough repeated the statement.Jim Norby testified that he was on the jobsite on November 11 sitting in a pickuptruck with Jack Williams, another Park superintendent, when Gough approachedthem and asked why Park had to go to Wisconsin to hire a rig when there wereplenty of rigs in Minnesota.Norby told Gough that Park goes where it gets thebest deal from the contractor.Gough told Norby that the Wisconsin operator wasnot going to work on the rig and then left.Carlson testified that in another conversation with Gough on or about November12 he offered some suggestions regarding the future tenure of employment of Krum-viede on the Park job. Carlson also told Gough there were 30 to 40 men on thejob at that time and since Park had 2 years under its contract to complete the job,itcould shutdown anytime it wanted to.Gough's comment was "better to shut thejob down and let thatman go."Carlson also testified that in a third telephone conversation with Gough on orabout November 16, the later said "I thought I gave you 3 days to get rid of thatman."Carlson protested and noted that to comply with such demands would becontrary to existing law.Carlson recalled that Gough's reply was either that hewas not interested in that or "the heck with that noise."At about 7 a.m. on November 18 Krumviede drove to the jobsite in his pickuptruck and found 20 to 25 men, some of whom were wearing Local 49 buttons ontheir clothing, gathered around the crane.Norby came by and asked Krumviedeif he wanted to operate the crane.Krumviede replied that he was not going to tryto operate it with that many men around.Krumviede and Schumacher left the jobsite and went to the union hall to seeGough.Krumviede told Gough he wanted to "sign up" so that he could work onthe Park job.Gough said, "No." Schumacher testified he inquired if Krumviedecould not get a withdrawal card from Local 139 and transfer into Local 49.Gough'sreply was "No."Gough mentioned that there were many men out of work inMinneapolis and he would not permit a Wisconsin man in to work.Gough alsosaid that since it was winter he did not want Krumviede ,there. If it had been in thesummer it would not have made too much difference.Krumviede returned to the Park job on the morning of November 19 and hassince worked continuously.He never applied for a transfer of membership fromLocal 139 to Respondent Union.The record also reveals that the oiler working onthe crane with Krumviede and the second shift crew on the same crane weremembers of Respondent Union.Gough testified that when he saw Krumviede on the Park job for the first timeon the morning of November 11 he asked the latter if he had cleared -through theLocal Union.Upon Krumviede's negative reply Gough told him he was out ofLocal 139s jurisdiction and he should "clear" before going to work.When Krum-viede said he was going to be the operator on the crane, Gough admittedly createda doubt in his mind when he remarked, "maybe you are and maybe you ain't."Gough denied that he told Norby he would have to remove Krumviede from thejob.He admitted however, that while they were discussing the rental of a rigfrom a Wisconsin subcontractor, he said "well, you could at least, on a project likethat try to get an operator from our local union."Gough also admitted askingNorbyto try to use Respondent Union's members on the job.Gough admitted calling Carlson on the telephone,arguingback and forth withhim, and asking if he couldnot seefit to use a Local 49 operator on the rented rig.He categorically denied that he asked anybody to take Krumviede off the job.He LOCAL 49, A/W INT'L UNION OF OPERATING ENGINEERS 405admitted however that Respondent Union tries to take care of its members first,and it does not like to see men come into Minnesota from neighboring States, togo to work at a time when Local 49 members are idle, even though he has to "putup with it."With regard to the visit of Schumacher and Krumviede to the union hall on No-vember 18 and the ensuing conversation, Gough testified that Schumacher wantedhim to take Krumviede into Local 49.Gough stated he told Schumacher thatKrumviede would have to meet certain International constitution requirementsdealing with transfer and clearance cards before he could do anything.I do not accept Gough's denials. It is clear based on his admissions that Gough'sprimary interest, so far as the Park job was concerned, was to obtain employmentfor Respondent Union's members particularly in the wintertime when many of themare idle. Indeed, Gough also admitted asking Norby to put a Local union operatoron the crane which had been brought in from Wisconsin. I find based on thetestimony of Carlson, Norby, Williams, Krumviede and Schumacher which wasstraightforward and supported by convincing detail, and which I credit, that Goughengaged in the conversations as testified to by them and made the statementsattributed to him.C. ConclusionsDuring the course of the hearing a question arose regarding the status of Krum-viede's employment.As found above Krumviede was hired and paid by Schumacherto operate a crane which Schumacher as a subcontractor was renting to Park. Ihave also found that Krumviede was under the direction and control of Park'ssupervisors on all matters relating to construction while he was operating the craneon the Park project, and if it appeared to them that Krumviede was not perform-ing satisfactorily, by delegation of authority from Schumacher, they had the powerto remove him from the job. Thus, under applicable Board precedents 1 Krumviedecan be deemed to be Park's employee for the purpose of this proceeding, eventhough he was paid by Schumacher.2 Be that as it may, it is not essential in thisproceeding to make a specific determination of Krumviede's employee status, for, asthe General Counsel points out in his legal memorandum, Board decisions supportthe conclusion that a union can cause or attempt to cause an employer to discrimi-nate against an employee, notwithstanding that the employee is not an employeeof that particular employer.A majority of the Board inNorthern California Chapter, The Associated GeneralContractors of America, Inc., et al.,119 NLRB 1026, found the Union to haveviolated the Act by causing a contractor to terminate the contract of a subcontractor,thereby effecting the removal of the subcontractor's employees because of theirnonmembership in the Union. It stated at page 1030 of its Decision:We consider ;t immaterial that no formal employer-employee relationshipexisted between AGC and Musser's employees.A defense, grounded onthat fact, has no statutory support. . . . As the Board stated in theAustincase: 7.the statute, read literally precludes any employer from discriminat-ing with respect to any employee, for Section 8(a)(3) does not limit itsprohibitions to acts of an employer vis-a-vis his own employees.We find no authority, either in the policy of the Act or in any delineatingprovision of it, for holding that legal responsibility for a discrimination tendingto encourage union membership is to be determined by the relationship actualor prospective between theemployersinvolved.As we see it, the question of legal responsibility for such discrimination doesnot, and cannot be made to, depend upon whether an employer has, by reasonof his business relationship with another employer, such "contractual control"over the employees involved as to render them his own, for all practicalpurposes.To us, the relevant questions are whether an employer had thepowerto effectuate the removal of employees, whether he proceeded to doso,and thus, as a result, whether he thereby caused a discrimination with7The Austin Company,101 NLRB 1257, 1259.'SeeGolden Age Dayton Corporation,124 NLRB 916;United Insurance Company,122 NLRB 911; GL Allen Company,117 NLRB 1055.2 The Board has held that the manner or method of payment is not decisive in deter-mining employee statusSeeServ-Us Bakers of Oklahoma,122 NLRB 84;Krast Grades,et al.,121 NLRB 601. 406DECISIONS OF NATIONAL LABOR RELATIONS BOARDrespect to their tenure of employment because of their union activities or lackthereof..It is sufficient that the discriminatee be a member of theworking class in general and that the"employer"be any employer who hasany interest,direct or indirect,...over the terms of his employment.Respondent Union adduced testimony from Gough,and I have found above, thatKrumviede returned to the Park job on November 19 and continued to work thereafter that date without interference by Respondent Union.In fact,the recordreveals that Respondent Union did not contact either Park or Schumacher regard-ing Krumviede after November 19. In a somewhat similar factual situation, theBoard inLocal 432, Sheet Metal Workers International Association, et al. (RountreeCompany),123 NLRB 1541,held-"The serious nature of the Respondent's unfairlabor practice is not lessened by the fact that it did not persist in its efforts tosecure the discharge of . . .There is no question based upon my findings above, that the object of Gough'sconduct was to "cause or attempt to cause" Park and/or Schumacher to violateSection 8(a)(3) of the Act by laying off or otherwise discriminating against Krum-viede.Ihave also found that Gough made the threat to Carlson, "that unlessthat man is moved we won't be responsible for what happens out there."Althougha mererequest of an employer to engage in conduct violative of Section 8(a)(3)of the Act amounts to no more than an attempt to persuade and hence is not vio-lative of Section 8(b) (2),3 the Board has held that when a union implements suchrequest by resort to economic pressure,it constitutes an attempt to cause discrimi-nation within the meaning of Section 8(b) (2).See Local 432, Sheet Metal WorkersInternational Association,et al. (RountreeCompany),supra.Indeed,as the Boardrecently held inNorthwesternMontana District Council of Carpenters'Unions,et al. (Glacier Park Company),126 NLRB 889,"itsuffices if any pressure orinducement is used by the Union to influence the employer."Upon the foregoing and the entire record I find that Respondent Union by theconduct of its president,Gough,violated the Act by causing and attempting to causePark and Schumacher to discriminate against Krumviede.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above,occurring inconnection with the operations of Park and Schumacher described in section I,above, have a close, intimate,and substantial relation to trade, traffic,and commerceamong the several States and tend to lead to labor disputes burdening and obstructingcommerce and the free flow thereof.V. THE REMEDYHaving found that Respondent Union has engaged in certain unfair labor practicesI shall recommend that it cease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of theAct.Ishall also recommend thatRespondent Union reimburse Krumviede for the loss of 1 day's pay suffered byreason of the discrimination against him.Upon theforegoing findings of fact and upon the entire record in the case Imake the following:CONCLUSIONS OF LAW1.Local Union No. 49,affiliated with International Union of Operating Engineers,AFL-CIO,is a labor organization,within themeaning of Section2(5) of the Act.2.By causing and attempting to cause Park and Schumacher,employers engagedin commercewithinthe meaning of Section2(6) and (7) of the Act, todiscriminateagainst an employee in violation of Section 8(a)(3) ofthe Act,the RespondentUnion has engaged in and is engaging in unfairlaborpracticeswithinthe meaningof Section 8(b) (2) of the Act.3.By restraining and coercing employees in the exerciseof rightsguaranteed bySection 7 ofthe Act,the RespondentUnionhas engaged in and is engaging inunfair labor practices within the meaning of Section8(b)(1)(A) of the Act.4.The aforesaidunfair labor practices are unfair labor practices affectingcommerce within the meaning of Section 2(6) and(7) of the Act.[Recommendations omitted from publication.]$Denver Building and Construction Trades Council;et al (Henry Shore),90 NLRB1768, enfd.192 F. 2d 577(C.A 10).